Gerard




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            July 20, 2015

                                        No. 04-14-00301-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                 v.

                                          Gerard CORTES,
                                              Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-05707
                             Honorable Laura Salinas, Judge Presiding

                                           ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice


           Appellee Gerard Cortes’s Motion for Rehearing is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court